Citation Nr: 9921014	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-31 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left ankle 
fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to November 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
following a June 1992 decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied a rating greater than 20 percent for the veteran's 
service-connected left ankle disability.


FINDINGS OF FACT

The veteran experiences marked limitation of motion in the left 
ankle:  dorsiflexion limited to 10 degrees and plantar flexion 
limited to 20 degrees along with an additional fifty percent 
reduction in motion during flare-ups.


CONCLUSION OF LAW

A rating greater than 20 percent for residuals of a left ankle 
fracture is not warranted.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.71a (Diagnostic Codes 5262, 5270, 5271) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege, in substance, that the 
veteran's service-connected left ankle disability is manifested 
by chronic pain and instability which have become worse over 
time, thereby entitling the veteran to a higher rating.  The 
veteran and his representative also request that the veteran be 
afforded the benefit of the doubt.


Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which is 
based, as far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Each service-connected disability is 
rated on the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27 (1998).

Historically, the veteran has been service connected for 
residuals of a left ankle fracture which were, at first, found to 
be 10 percent disabling under Diagnostic Code 5262 (impairment of 
the tibia and fibula) and later found to be 20 percent disabling, 
also under Diagnostic Code 5262.  See RO decisions entered in May 
1976 and September 1989.  Subsequently, the RO applied Diagnostic 
Code 5271 (limitation of motion), but continued the 20 percent 
rating.  See RO decision entered in August 1994.  In this regard, 
the Board notes that, given potentially applicable rating 
criteria, the veteran will only be entitled to a rating higher 
than 20 percent if he has malunion or nonunion of the tibia or 
fibula, or ankylosis.  Diagnostic Codes 5262, 5270, 5271.  (The 
highest rating assignable for limited motion under Diagnostic 
Code 5271 is 20 percent.)

Specifically, Diagnostic Code 5262 provides that malunion of the 
tibia or fibula with slight knee or ankle disability warrants a 
10 percent evaluation, with moderate knee or ankle disability 
warrants a 20 percent evaluation, and with marked knee or ankle 
disability warrants a 30 percent evaluation.  Nonunion of the 
tibia or fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  Diagnostic Code 5262.  In addition, 
Diagnostic Code 5270 provides that ankylosis of the ankle 
warrants a 20 percent evaluation when there is ankylosis in 
plantar flexion at less than 30 degrees; a 30 percent evaluation 
is warranted when there is ankylosis in plantar flexion between 
30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees; 
and a 40 percent evaluation is warranted when there is ankylosis 
in plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  Diagnostic Code 5270.


The Board finds that, based upon the findings at the most recent 
VA examinations, and a review of all medical records associated 
with the claims file, the veteran does not have either malunion 
or nonunion of the tibia or fibula, or ankylosis of the left 
ankle.  Therefore, he does not meet the requirements to be 
awarded a greater disability rating under either Diagnostic Code  
5262 or Diagnostic Code 5270. 

Specifically, the veteran's service medical records show that, in 
1969, prior to entry onto active duty, he underwent open 
reduction and internal fixation for a fractured left medial 
malleolus.  In November 1974, due to complaints of adverse 
symptoms with weather change, decreased range of motion, and an 
inability to squat fully for prolonged periods of time, a screw 
was removed from the left medial malleolus and an osteophyte was 
removed from the left anterior distal tibia.  Following the 
procedure, pain was still present in the medial and posterior 
part of the left ankle.  See February 1975 medical board report.  
A September 1975 medical board report shows that left ankle x-
rays revealed a healed fracture with no degenerative disease.  
Malunion or nonunion of the tibia or fibula was not reported.  
The diagnoses were a healed fracture and recovery from a screw 
removal.  A November 1975 separation examination included the 
veteran's complaints of left ankle pain and an inability to stand 
for prolonged periods of time.

Left ankle x-rays taken by VA in March 1976, February 1980, 
January 1981, December 1992, July 1994, February 1998, and July 
1998 are of record.  The February 1998 and July 1998 x-rays 
revealed mild degenerative joint disease/traumatic arthritis.  
However, none of the foregoing x-rays revealed malunion or 
nonunion of the tibia or fibula.

As stated above, Diagnostic Code 5262 requires malunion or 
nonunion of the tibia or fibula with either marked disability or 
loose motion for a higher rating to be assigned.  Yet, as seen 
above, there is no medical evidence of either problem.  In 

fact, x-rays taken almost contemporaneously with the screw 
removal were not reported to reveal either malunion or nonunion 
of the tibia or fibula.  See September 1975 medical board report.  
Therefore, a disability rating in excess of 20 percent is not 
warranted under Diagnostic Codes 5262.  

The Board next considers the applicability of Diagnostic Code 
5270 (1998).  In this regard, the Board notes that ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  However, the record on appeal is 
negative for findings of ankylosis.  Specifically, the more 
recent VA treatment records, dated April 1995 to December 1998, 
show the veteran's complaints of left ankle pain and swelling, 
treatment with pain medication (Percocet) and a brace, and 
diagnoses of degenerative joint disease and left ankle 
instability.  See VA treatment records dated April 1996 to May 
1996, January 1997 to March 1997, October 1997, July 1998 to 
August 1998.  However, they do not contain a diagnosis of 
ankylosis.  In fact, an August 1998 treatment record shows the 
range of motion of the left ankle as within normal limits.

At an October 1996 VA examination, the veteran complained of 
chronic left ankle pain.  On examination, it was reported that 
the left ankle showed no swelling.  Range of motion studies 
disclosed dorsiflexion limited to 20 degrees and plantar flexion 
limited to 15 degrees.  The examiner opined that the veteran had 
a post-operative fracture of the left ankle with marked decreased 
range of motion and degenerative joint disease.  It was also 
reported that the veteran walked with a cane and was in obvious 
pain.  However, the examiner did not diagnose ankylosis.

Similarly, at the veteran's February 1998 VA examination, he 
complained of pain, weakness, stiffness, swelling, instability, 
and fatigability of his left ankle.  He also reported that he 
took Naprosyn and Tylenol 3 almost daily with some relief of 
symptoms.  He also reported a fifty percent additional loss in 
range of motion with flare-ups precipitated by cold and dampness.  
On examination, range of motion 

studies revealed plantar flexion to 20 degrees and dorsiflexion 
to 10 degrees.  The examiner also reported that prolonged use of 
the ankle caused weakened movement, some incoordination (that had 
on occasion caused the veteran to fall), and a fifty percent loss 
of range of motion.  However, once again, a diagnosis of 
ankylosis was not provided.

In summary, the range of motion studies at the veteran's most 
recent VA examinations, dated in October 1996 and February 1998, 
specifically show that the left ankle, while painful, was 
nonetheless mobile.  Similar findings are found in the veteran's 
VA treatment records.  Therefore, in the absence of ankylosis, 
the Board may not rate his service-connected left ankle 
disability as ankylosis under Diagnostic Code 5270.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Consequently, given the veteran's 
ankle motion, an increased rating is not warranted under 
Diagnostic Code 5270. 

The Board notes that functional loss attributable to pain on use 
has been considered in arriving at the current assessment.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  Although the veteran has 
complained of pain that affects his ankle function, it is 
important to note that the veteran's 20 percent rating is for 
"marked" limitation of motion under Diagnostic Code 5271--the 
highest disability rating available for limitation of motion of 
an ankle, short of ankylosis.  In such an instance, where "the 
appellant is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional impairment 
due to pain must be equated to loss of motion) is not required.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Additionally, while service 
connection is in effect for loss of motion of the left ankle and 
the record on appeal shows x-ray evidence of arthritis of the 
left ankle, it should be noted that arthritis is evaluated on the 
basis of limitation of motion which, as already noted, is 
accounted for by the limitation of motion rating under Diagnostic 
Code 5271.  38 C.F.R. § 4,71, Diagnostic Codes 5003, 5010 (1998).  


Next, the Board notes that, when the RO originally granted 
service connection for the veteran's left ankle disability, it 
characterized his service-connected disability as including 
"residuals" of that injury.  See RO decision entered in May 
1976.  Moreover, controlling laws and regulations provide that, 
when the record reflects that the veteran has multiple problems, 
it is possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting different 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the Board 
next looks at the question of whether the veteran is entitled to 
a separate compensable rating for separate residuals.

Diagnostic Codes 7803, 7804, and 7805 (38 C.F.R. § 4.118 (1998)) 
provide for compensable evaluations for scars (other than burn 
scars or disfiguring scars of the head, face, or neck) that are 
poorly nourished with repeated ulceration; or that are tender and 
painful on objective demonstration; or that produce limitation of 
function of the body part which the scarring affects.  38 C.F.R. 
§ 4.118 (1998).  However, while the December 1992 VA examiner 
reported post-operative scars that were ". . . 'sensitive' to 
pressure palpation. . ." and opined that the veteran had 
"tender" left ankle scars, the October 1996 and the February 
1998 VA examiners both opined that the post-operative scars were 
well-healed and non-tender.  In short, on neither of the more 
recent examinations was there an objective indication of both 
pain and tenderness due to the scarring.  Moreover, the record on 
appeal is devoid of any subsequent medical opinion that 
contradicts the October 1996 and February 1998 examiners 
opinions.  Therefore, because his post-operative scars are not 
compensably disabling, a separate compensable rating is not 
warranted under Diagnostic Code 7803 or Diagnostic Code 7804.  
Additionally, because Diagnostic Code 7805 would compensate the 
veteran for the same losses for which he is already being 
compensated under Diagnostic Code 5271, a separate compensable 
rating under Diagnostic Code 7805 can not be awarded because it 
would violate the rule against pyramiding.  38 C.F.R. § 4.14 
(1998).


Based on the veteran's arguments that he lost his job at the 
United States Postal Service in June 1990 because of the severity 
of his service-connected left ankle disability (See November 1993 
statement in support of claim), the Board has given consideration 
to the potential application of various provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As 
discussed above, the medical evidence explicitly reveals that a 
20 percent evaluation is in order for marked limitation of 
motion.  The Board finds that the evidence does not establish 
that the veteran's left ankle disorder presents such an 
exceptional or unusual disability picture as to render 
impractical the application of these regular schedular standards.  
Although the veteran has described his ankle as being so bad that 
it caused him to lose his job, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1998).  The current evidence 
of record does not demonstrate that ankle problems have resulted 
in frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his service-
connected disability has an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

The Board has considered the doctrine of giving the benefit of 
the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1998), but does not 

find that the evidence is of such approximate balance as to 
warrant its application.  In short, the preponderance of the 
evidence is against the claim.  


ORDER

An evaluation greater than 20 percent for residuals of a left 
ankle fracture is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

